United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.L., Appellant
and
DEPARTMENT OF THE TREASURY,
INTERNAL REVENUE SERVICE,
Tacoma, WA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Thomas R. Uliase, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 19-0214
Issued: May 23, 2019

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On November 6, 2018 appellant, through counsel, filed a timely appeal from a June 29,
2018 merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

ISSUE
The issue is whether appellant has met her burden of proof to establish employment-related
permanent impairment of a scheduled member or function of the body, warranting a schedule
award.
FACTUAL HISTORY
On May 21, 2003 appellant, a then 48-year-old seasonal tax resolution representative, filed
a traumatic injury claim (Form CA-1) alleging that she sustained multiple injuries at work on
May 19, 2003 when she fell from a stool and struck her head while in the performance of duty.
OWCP accepted her claim, assigned OWCP File No. xxxxxx070, for neck strain, face and scalp
contusions, right lateral epicondylitis, and thoracic/lumbar radiculitis.3 After several intermittent
work stoppages, appellant stopped working for the employing establishment in 2005. She worked
on a part-time basis in the private sector until June 2010 and she elected to receive Social Security
Administration disability benefits commencing June 2010.
On May 31, 2014 appellant filed a claim for a schedule award (Form CA-7).
Appellant subsequently submitted an April 7, 2014 report from Dr. David Weiss, an
osteopath Board-certified in clinical orthopedic surgery. Dr. Weiss determined that appellant had
39 percent permanent impairment of her left lower extremity, 23 percent of her right lower
extremity, 11 percent of her left upper extremity, and 4 percent of her right upper extremity based
on the sixth edition of the American Medical Association, Guides to the Evaluation of Permanent
Impairment (A.M.A., Guides).4
OWCP referred the case record to Dr. Kenneth D. Sawyer, a Board-certified orthopedic
surgeon serving as an OWCP district medical adviser (DMA), to review both of appellant’s claims
and provide an opinion regarding her permanent impairment rating and whether it is causally
related to her accepted conditions. In a June 13, 2014 report, Dr. Sawyer opined that he could not
resolve inconsistent findings of Dr. Weiss as compared to other examining physicians. Because
of those inconsistencies, he disagreed with the impairment ratings of Dr. Weiss and recommended
an independent medical examination.
OWCP subsequently declared a conflict in the medical opinion evidence between
Dr. Weiss’ April 7, 2014 report and the June 13, 2014 report of DMA Dr. Sawyer. It referred
appellant to Dr. Timothy Daly, a Board-certified orthopedic surgeon, for an impartial medical
examination and an opinion regarding permanent impairment.
Dr. Daly examined appellant on September 24, 2014 and, in a report of the same date,
concluded that appellant had no ratable employment-related impairment. He explained that
3

Appellant has a prior claim under OWCP File No. xxxxxx226, involving a September 6, 2001 traumatic injury
accepted for neck, thoracic, and subscapularis muscle sprains/strains. OWCP has administratively combined OWCP
File Nos. xxxxxx070 and xxxxxx226, and it has designated OWCP File No. xxxxxx070 as the master file.
4

A.M.A., Guides (6th ed. 2009).

2

appellant’s accepted employment injuries of contusion of the head, cervical strain, epicondylitis,
and right shoulder strain had all resolved without any ratable impairment. Dr. Daly noted that
there were no objective findings, with the exception of reflex deficit of the left ankle, upon which
to rate permanent impairment, and that there was an absence of sensory deficits. After applying
the sixth edition of the A.M.A., Guides, he noted his disagreement with the rating of Dr. Weiss,
and concluded that there was no objective evidence of cervical, right or left upper extremity, or
lower back impairment.
Dr. L. Jean Weaver, a DMA Board-certified in internal medicine and pulmonology,
reviewed the medical evidence of record, including Dr. Daly’s report, and concluded that she
concurred with his assessment.
By decision dated January 7, 2015, OWCP denied appellant’s schedule award claim,
finding that the September 24, 2014 report of Dr. Daly, who found no permanent impairment
constituted the special weight of the medical evidence.
Appellant subsequently requested a hearing, held before an OWCP hearing representative
on June 25, 2015. By decision dated September 9, 2015, the hearing representative set aside the
January 7, 2015 decision and remanded the case for a supplemental opinion from Dr. Daly.
In a May 9, 2016 addendum report, Dr. Daly noted that the findings of Dr. Weiss were
accurately reported by DMA Dr. Sawyer, but he was unable to review Dr. Weiss’ 2014 and 2015
reports as requested because the reports had not been provided.
By decision dated December 6, 2016, a representative of OWCP’s Branch of Hearings and
Review set aside the denial of appellant’s schedule award claim, finding that there was not a true
conflict in the medical opinion evidence between the reports of Dr. Weiss and OWCP’s medical
adviser. Rather, a new conflict in the medical opinion evidence existed between the opinions of
Dr. Weiss and Dr. Daly, now reduced from an impartial medical specialist to an OWCP referral
physician. It therefore remanded the case to OWCP for referral to a new impartial medical
specialist.
On remand OWCP referred appellant and the case record to Dr. St. Elmo Newton, III, a
Board-certified orthopedic surgeon, for an impartial medical examination and opinion regarding
appellant’s permanent impairment under the sixth edition of the A.M.A., Guides.
In a March 22, 2017 report, Dr. Newton found that appellant had no permanent impairment
of a scheduled member or function of the body.
By decision dated April 10, 2017, OWCP denied appellant’s schedule award claim based
on the opinion of Dr. Newton.
Appellant subsequently requested an oral hearing, held on July 12, 2017. By decision
dated August 24, 2017, OWCP’s hearing representative set aside the April 10, 2017 decision and
remanded the case to OWCP for further development. He found that Dr. Newton was not qualified
to serve as an impartial medical specialist due to his association with another physician involved
in the present claim, and he remanded the case to OWCP for referral to a new impartial medical
specialist.
3

On remand OWCP referred appellant and the case record to Dr. Josef K. Eichinger, a
Board-certified orthopedic surgeon, for an impartial medical examination and opinion regarding
appellant’s permanent impairment under the sixth edition of the A.M.A., Guides.
In a June 13, 2018 report, Dr. Eichinger noted appellant’s factual and medical history and
reported the findings of the his physical examination conducted on May 25, 2018. He indicated
that palpation revealed no areas of tenderness along the spinous processes from the cervicocranial
junction to the top of the sacrum, or in the lumbar paraspinal musculature. Dr. Eichinger advised
that the upper extremity examination revealed 5/5 strength in the bilateral upper extremities,
including shoulder abduction, external and internal rotation, elbow ﬂexion and extension, wrist
ﬂexion and extension, and ﬁnger and thumb ﬂexion, extension, adduction, and abduction
bilaterally. He indicated that sensory examination was intact in all dermatomal distributions about
appellant’s bilateral upper extremities in all dermatomes. Dr. Eichinger noted that appellant’s
lower extremity examination revealed 5/5 strength throughout her right lower extremity, including
hip ﬂexion, extension, adduction, and abduction, and knee ﬂexion. Appellant’s left lower
extremity had 5/5 strength when she gave full effort, but she demonstrated give way strength.
Dr. Eichinger advised that appellant’s right lower extremity sensation was intact in all dermatomal
distributions with an intact ability to discriminate between sharp and dull touch. Appellant’s left
lower extremity sensory examination was intact in all dermatomal distributions, but she
demonstrated inconsistent ability to discriminate between sharp and dull touch. Dr. Eichinger
noted that this was demonstrated both in the superficial peroneal nerve distribution and in the
saphenous nerve distribution. He diagnosed neck strain (resolved), scalp contusion (resolved),
right lateral epicondylitis (resolved), and unspecified thoracic/lumbar neuritis and radiculopathy
present only by electromyogram (EMG) and unrelated to the May 19, 2003 accident.
Dr. Eichinger asserted that appellant demonstrated a nonphysiologic and inconsistent
examination. Appellant had volitional weakness during the testing of her lower extremity strength,
particularly the left lower extremity. Dr. Eichinger indicated that, although appellant had an EMG
documenting left S1 radiculopathy and left tibial neuropathy, this would not explain the
nonphysiologic global weakness she demonstrated during the examination of her left lower
extremity. He noted that, with respect to appellant’s upper extremities, there was a lack of
consistency between her ability to discriminate between sharp and dull, despite her two-point
discrimination being five millimeters in all digits. There were no other objective ﬁndings in
appellant’s upper extremities, as she demonstrated 5/5 strength when giving full effort. The
degenerative ﬁndings noted in appellant’s cervical spine with multilevel spondylitic changes and
degenerative discs, were preexisting and unrelated to the May 19, 2003 accident. Dr. Eichinger
noted that, given the lack of consistency on multiple elements of appellant’s examination, no
permanent impairment could be attributed to her preexisting conditions. Dr. Eichinger maintained
that all of appellant’s accepted conditions had resolved and opined that she did not have any
permanent impairment of her extremities under the sixth edition of the A.M.A., Guides.
By decision dated June 29, 2018, OWCP determined that appellant did not establish
employment-related permanent impairment of her extremities entitling her to schedule award
compensation. It found that the special weight of the medical opinion evidence with respect to
appellant’s permanent impairment rested with the June 13, 2018 report of Dr. Eichinger, the
impartial medical specialist.

4

LEGAL PRECEDENT
The schedule award provisions of FECA,5 and its implementing federal regulation,6 set
forth the number of weeks of compensation payable to employees sustaining permanent
impairment from loss, or loss of use, of scheduled members or functions of the body. However,
FECA does not specify the manner in which the percentage of loss shall be determined. For
consistent results and to ensure equal justice under the law for all claimants, OWCP has adopted
the A.M.A., Guides as the uniform standard applicable to all claimants.7 As of May 1, 2009, the
sixth edition of the A.M.A., Guides is used to calculate schedule awards.8
In determining impairment for the upper extremities under the sixth edition of the A.M.A.,
Guides, an evaluator must establish the appropriate diagnosis for each part of the upper extremity
to be rated. With respect to the elbow, a relevant portion of the arm for the present case, reference
is made to Table 15-4 (Elbow Regional Grid) beginning on page 398. After the class of diagnosis
(CDX) is determined from the Shoulder Regional Grid (including identification of a default grade
value), the net adjustment formula is applied using the grade modifier for functional history
(GMFH), grade modifier for physical examination (GMPE), and grade modifier for clinical studies
(GMCS). The net adjustment formula is (GMFH - CDX) + (GMPE - CDX) + (GMCS - CDX).9
Neither FECA nor its implementing regulations provide for the payment of a schedule
award for the permanent loss of use of the back/spine or the body as a whole.10 However, a
schedule award is permissible where the employment-related spinal condition affects the upper
and/or lower extremities.11 The sixth edition of the A.M.A., Guides (2009) provides a specific
methodology for rating spinal nerve extremity impairment in The Guides Newsletter, Rating Spinal
Nerve Extremity Impairment Using the Sixth Edition (July/August 2009) (The Guides
Newsletter).12 It was designed for situations where a particular jurisdiction, such as FECA,
mandated ratings for extremities and precluded ratings for the spine. The FECA-approved
methodology is premised on evidence of radiculopathy affecting the upper and/or lower

5

5 U.S.C. § 8107.

6

20 C.F.R. § 10.404.

7

Id. at § 10.404(a).

8
Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims, Chapter
2.808.5(a) (March 2017); see also Part 3 -- Medical, Schedule Awards, Chapter 3.700.2 and Exhibit 1 (January 2010).
9

See A.M.A., Guides (6th ed. 2009) 398-411. Table 15-4 also provides that, if motion loss is present for a claimant
who has lateral or medial epicondylitis, impairment may alternatively be assessed using section 15.7 (range of motion
impairment). Such a range of motion impairment stands alone and is not combined with a diagnosis-based impairment.
Id. at 399, 475-78.
10

5 U.S.C. § 8107(c); 20 C.F.R. § 10.404(a) and (b); see Jay K. Tomokiyo, 51 ECAB 361, 367 (2000).

11

Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims, Chapter
2.808.5c(3) (March 2017).
12

Id.

5

extremities. The appropriate tables for rating spinal nerve extremity impairment are incorporated
in the Federal (FECA) Procedure Manual.13
Section 8123(a) of FECA provides in pertinent part: “If there is disagreement between the
physician making the examination for the United States and the physician of the employee, the
Secretary shall appoint a third physician who shall make an examination.”14 In situations where
there exist opposing medical reports of virtually equal weight and rationale and the case is referred
to an impartial medical specialist for the purpose of resolving the conflict, the opinion of such
specialist, if sufficiently well rationalized and based upon a proper factual background, must be
given special weight.15
The medical management application (MMA) system provides for a rotation among
potential impartial medical specialists from the American Board of Medical Specialties, including
the medical boards of the American Medical Association, and those physicians Board-certified
with the American Osteopathic Association.16 Upon proper entry of appointment information, the
MMA system prompts the medical scheduler to prepare a Form ME023 (appointment notification
report) for imaging into the case file.17
ANALYSIS
The Board finds that the case is not in posture for decision.
OWCP properly determined that there was a conflict in the medical opinion evidence
between Dr. Weiss, an attending physician, and Dr. Daly, an OWCP referral physician,
regarding whether appellant had permanent impairment of a scheduled member or function of
the body.18 In order to resolve the conflict, OWCP properly referred appellant, pursuant to
section 8123(a) of FECA, to Dr. Eichinger for an impartial medical examination.19
13

Supra note 11 at Part 3 -- Medical, Schedule Awards, Chapter 3.700, Exhibit 4 (January 2010).

14

5 U.S.C. § 8123(a).

15

D.M., Docket No. 18-0746 (issued November 26, 2018); R.H., 59 ECAB 382 (2008); James P. Roberts, 31 ECAB
1010 (1980).
16

Supra note 11 at Part 3 -- Medical, Medical Examinations, Chapter 3.500.5(a) (May 2013).

17

Supra note 11 at Chapter 3.500.5(h), (i). The ME023 serves as documentary evidence that the referee
appointment was scheduled through the medical management application rotational system. Id.
18

See supra note 14. In an April 7, 2014 report, Dr. Weiss determined that appellant had 39 percent permanent
impairment of her left lower extremity, 23 percent of her right lower extremity, 11 percent of her left upper extremity,
and 4 percent of her right upper extremity based on the sixth edition of the A.M.A., Guides. In contrast, Dr. Daly, an
OWCP referral physician, determined on September 24, 2014 that appellant had no permanent impairment under the
sixth edition of the A.M.A., Guides.
19

On appeal counsel questions whether Dr. Eichinger was properly selected under the rotational method of selecting
impartial medical specialists. However, he did not adequately identify any deficiencies in the selection process and
the record contains a May 3, 2018 Form MEO23 showing that Dr. Eichinger was properly selected through the
established MMA system. See supra notes 16 and 17.

6

In his June 13, 2018 report, Dr. Eichinger opined that appellant did not have any permanent
impairment of a scheduled member or function of the body under the sixth edition of the A.M.A.,
Guides. However, the Board finds that Dr. Eichinger did not adequately explain this opinion in
accordance with the relevant standards. In a situation where OWCP secures an opinion from an
impartial medical examiner for the purpose of resolving a conflict in the medical evidence and the
opinion from such examiner requires clarification and/or elaboration, OWCP has the responsibility
to secure a supplemental report from the examiner for the purpose of correcting the defect in the
original opinion.20
In his June 13, 2018 report, Dr. Eichinger opined that all of appellant’s accepted medical
conditions stemming from her May 19, 2003 employment injury had resolved, including her leftsided thoracic and lumbar neuritis/radiculitis, right lateral epicondylitis, and neck strain. The
Board notes, however, that Dr. Eichinger failed to adequately explain how and when those
conditions had resolved. Dr. Eichinger acknowledged that prior diagnostic testing, including EMG
testing, had shown that appellant had a left radiculopathy extending from her back into her left leg,
but he did not adequately explain why this condition was not related to the accepted condition of
lumbar neuritis/radiculitis.
Moreover, Dr. Eichinger did not provide any discussion of whether appellant had
permanent impairment due to her September 6, 2001 employment injury which was accepted for
neck, thoracic, and subscapularis muscle sprains/strains. He noted that appellant exhibited some
strength and sensory inconsistencies in her extremities and ostensibly provided an opinion that
these inconsistencies showed that appellant had no permanent impairment stemming from her
trunk into her extremities. However, Dr. Eichinger failed to provide any discussion of the relevant
portion of the sixth edition of the A.M.A., Guides governing this type of permanent impairment.
He did not discuss the standards of The Guides Newsletter, the above-described FECA-approved
methodology which is premised on permanent impairment stemming from radiculopathies
affecting the upper and/or lower extremities.21 In addition, with respect to appellant’s accepted
right lateral epicondylitis condition, Dr. Eichinger failed to make any reference to Table 15-4 of
the sixth edition of the A.M.A., Guides which primarily concerns calculating permanent
impairment based on the most impairing diagnosis of a given upper extremity.22
For the above-described reasons, the opinion of Dr. Eichinger requires clarification.
Therefore, in order to resolve the continuing conflict in the medical opinion evidence, the case will
be remanded to OWCP for referral of the case record, a statement of accepted facts, and, if
necessary, appellant, to Dr. Eichinger for a supplemental report regarding whether appellant has
permanent impairment of her extremities. If Dr. Eichinger is unable to clarify or elaborate on his
original report or if his supplemental report is also vague, speculative, or lacking in rationale, OWCP
must submit the case record and a detailed statement of accepted facts to a second impartial specialist
20

S.R., Docket No. 17-1118 (issued April 5, 2018); Nancy Lackner (Jack D. Lackner), 40 ECAB 232 (1988).

21

See supra notes 11 through 13.

22

See supra note 9. Table 15-4 also allows for calculation of permanent impairment based on range of motion
deficits of the elbow in certain circumstances, including the instance when the claimant has a diagnosis of lateral
epicondylitis. Id.

7

for the purpose of obtaining his rationalized medical opinion on the issue.23 After carrying out such
development, OWCP shall issue a de novo decision on this matter.
CONCLUSION
The Board finds that the case is not in posture for decision.
ORDER
IT IS HEREBY ORDERED THAT the June 29, 2018 decision of the Office of Workers’
Compensation Programs is set aside, and the case is remanded to OWCP for further action
consistent with this decision.
Issued: May 23, 2019
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

23

Harold Travis, 30 ECAB 1071, 1078 (1979).

8

